Name: Commission Regulation (EU) NoÃ 730/2010 of 13Ã August 2010 correcting Regulation (EC) NoÃ 1120/2009 laying down detailed rules for the implementation of the single payment scheme provided for in TitleÃ III of Council Regulation (EC) NoÃ 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers
 Type: Regulation
 Subject Matter: environmental policy;  agricultural policy
 Date Published: nan

 14.8.2010 EN Official Journal of the European Union L 214/1 COMMISSION REGULATION (EU) No 730/2010 of 13 August 2010 correcting Regulation (EC) No 1120/2009 laying down detailed rules for the implementation of the single payment scheme provided for in Title III of Council Regulation (EC) No 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular Article 142(d) thereof, Whereas: (1) The second subparagraph of Article 19(2) of Commission Regulation (EC) No 1120/2009 (2) specifies an upper limit for the allocation of payment entitlements from the national reserve to farmers in a special situation, which should be set at the maximum number of payment entitlements that a farmer can receive in accordance with Article 17 of that Regulation. However, reference was erroneously made to Article 22 of that Regulation instead. That error needs to be corrected, with effect from the date of application of Regulation (EC) No 1120/2009. (2) Regulation (EC) No 1120/2009 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 In the second subparagraph of Article 19(2) of Regulation (EC) No 1120/2009, Article 22 is replaced by Article 17. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 August 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) OJ L 316, 2.12.2009, p. 1.